J-S47031-20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,           :    IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                   Appellee             :
                                        :
          v.                            :
                                        :
GARY R. KLINGER,                        :
                                        :
                   Appellant            :    No. 319 MDA 2020

           Appeal from the PCRA Order Entered December 12, 2019
              in the Court of Common Pleas of Dauphin County
             Criminal Division at No(s): CP-22-CR-0002081-2008

BEFORE:        STABILE, J., NICHOLS, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                FILED FEBRUARY 10, 2021

      Gary R. Klinger (Appellant) appeals from the December 12, 2019 order

dismissing his petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546.1 Counsel has filed a petition to withdraw

and a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

and Commonwealth v. McClendon, 434 A.2d 1185 (Pa. 1981).2 Before



1  Appellant’s underlying PCRA petition also collaterally attacked his
convictions at docket number 4142 of 208, which were part of his negotiated
plea agreement with the instant docket number. We note that Appellant has
only filed a notice of appeal at docket number 2081 of 2008.
2In this Court, counsel filed an Anders brief seeking to withdraw as counsel
on appeal.

      A Turner/Finley no-merit letter, however, is the appropriate
      filing. See Commonwealth v. Turner, [544 A.2d 927 (Pa.
      1988)]; Commonwealth v. Finley, [550 A.2d 213 (Pa. Super.
      1988)] (en banc). Because an Anders brief provides greater
(Footnote Continued Next Page)

*Retired Senior Judge assigned to the Superior Court.
J-S47031-20

counsel may withdraw under the PCRA, we must determine if counsel has

complied with the technical requirements of Turner and Finley.

      Turner/Finley counsel must review the case zealously.
      Turner/Finley counsel must then submit a “no-merit” letter to
      the trial court, or brief on appeal to this Court, detailing the
      nature and extent of counsel’s diligent review of the case, listing
      the issues which the petitioner wants to have reviewed,
      explaining why and how those issues lack merit, and requesting
      permission to withdraw.

      Counsel must also send to the petitioner: (1) a copy of the “no-
      merit” letter/brief; (2) a copy of counsel’s petition to withdraw;
      and (3) a statement advising petitioner of the right to
      proceed pro se or by new counsel.

      If counsel fails to satisfy the foregoing technical prerequisites
      of Turner/Finley, the court will not reach the merits of the
      underlying claims but, rather, will merely deny counsel’s request
      to withdraw. Upon doing so, the court will then take appropriate
      steps, such as directing counsel to file a proper Turner/Finley
      request or an advocate’s brief.

      However, where counsel submits a petition and no-merit letter
      that do satisfy the technical demands of Turner/Finley, the
      court — trial court or this Court — must then conduct its own
      review of the merits of the case. If the court agrees with counsel
      that the claims are without merit, the court will permit counsel to
      withdraw and deny relief. By contrast, if the claims appear to
      have merit, the court will deny counsel’s request and grant
      relief, or at least instruct counsel to file an advocate’s brief.

Commonwealth v. Wrecks, 931 A.2d 717, 721 (Pa. Super. 2007)

(citations omitted).


(Footnote Continued)   _______________________

      protection to a defendant, this Court may accept an Anders
      brief in lieu of a Turner/Finley letter. Commonwealth v.
      Fusselman, 866 A.2d 1109, 1111 n.3 (Pa. Super. 2004).

Commonwealth v. Widgins, 29 A.3d 816, 817 n.2 (Pa. Super. 2011).

                                                 -2-
J-S47031-20

      In counsel’s petition to withdraw, she states that she will furnish

Appellant with a copy of the Anders brief upon filing, and includes a copy of

the letter she sent to Appellant. Petition to Withdraw, 7/31/2020, at ¶ 6,

Exhibit A. However, other than counsel’s statement and the addressing of

the letter to Appellant, nothing in the letter, petition to withdraw, or certified

record confirms that counsel contemporaneously served Appellant with

copies of the letter, petition to withdraw, and Anders brief. Instead, the

proofs of service attached to counsel’s filings indicate service on the

Commonwealth alone, and no proof of service was included with the letter

appended to the petition to withdraw. Thus, counsel has not complied with

the Turner/Finley notice requirements.

      Accordingly, we deny counsel’s petition to withdraw and direct counsel

to send a copy of the letter, petition to withdraw, and Anders brief to

Appellant with amended certificates demonstrating proper service on

Appellant and the Commonwealth.

      Petition to withdraw as counsel denied. Panel jurisdiction retained.




                                      -3-